                                                       May 8, 2021
VIA ECF

Honorable Paul A. Crotty                                    5/19/2021
                                                            The request to modify bail is
United States District Court
                                                            denied. SO ORDERED.
Southern District of New York
New York, New York 10007

Re:   United States v. Felix Dominguez-Bido
      20-CR-0034(PAC)

Dear Judge Crotty:

       We write seeking the Court’s Order modifying Felix Dominguez-Bido’s bail
conditions, from “home incarceration” to curfew electronic monitoring at the direction of
Pre-Trial Services. While the prosecution objects to Mr. Dominguez-Bido’s request, Pre-
Trial Services consents to this request.

        On January 7, 2020, Mr. Dominguez-Bido was detained on consent and without
prejudice in the instant matter. On April 10, 2020, in response to a bail application and
over the prosecution’s objection, the Court ordered Mr. Dominguez-Bido’s release from
detention at MDC-Brooklyn to home incarceration, citing the COVID-19 pandemic and
the risks of continued incarceration for Mr. Dominguez-Bido as “compelling reasons” to
justify his release. Mr. Dominguez-Bido was ordered to be released on a $25,000
personal recognizance bond co-signed by two financially responsible persons and reside
in the Bronx with his wife, Angelica Jimenez.

      Since Mr. Dominguez-Bido obtained bail, he has remained compliant under the
supervision of Pre Trial Services. Mr. Dominguez-Bido, who has received permission
from Pretrial Services to attend meetings with defense counsel as well as medical
appointments, has fully complied with its parameters and returned home on time and
without incident. Pre-Trial Officer Bernisa Mejia informed undersigned counsel that Mr.
Page 2 of 2

Dominguez-Bido has had no incidents of lack of compliance during the year of
supervision and has been a pleasure to supervise.

       As it has been over a year since Mr. Dominguez-Bido began his term of home
incarceration on this illegal reentry matter without incident, he seeks to obtain a
modification of his bail conditions. Specifically, Mr. Dominguez-Bido requests a curfew
modification to be set and modified at the direction of Pre-Trial Services.

       Pre-Trial Services has previously granted Mr. Dominguez-Bido permission to
leave his home on a case-by-case basis. A modification would allow Mr. Dominguez-
Bido to be of more assistance to his wife, who has been maintaining the household alone
throughout the year. A curfew would allow Mr. Dominguez-Bido to assist her with
running errands, food shopping, and any other tasks that she alone has bore the burden of
carrying for the family.

        Mr. Dominguez-Bido’s proposed downgrading of his home incarceration, which
will still require electronic location monitoring, is sufficient, but not greater than necessary,
to reasonably assure his presence in court and the safety of the community. See 18 U.S.C.
§ 3142(c)(1)(B) (referring to the need to impose “the least restrictive” conditions necessary
to reasonably assure a defendant’s appearance as required and the community’s safety).
Mr. Dominguez-Bido has been on bail for eleven months without incident; he meets with
his attorneys at their offices and has received several, one-time modifications to leave home
to attend appointments. On each occasion, Mr. Dominguez-Bido has returned home on
time, communicated effectively with Officer Mejia, and scrupulously adhered to the
remainder of his conditions. Mr. Dominguez-Bido’s exemplary record on bail should give
the Court confidence and weighs in favor of the narrow modification he respectfully seeks.



                                                           Respectfully submitted,



                                                           ________________________
                                                           Marisa K. Cabrera
                                                           Isaac Wheeler
                                                           Assistant Federal Defenders
                                                           917-890-7612
Cc: AUSA Ni Qian
